Citation Nr: 0417906	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for an eye condition, 
claimed as secondary to service-connected diabetes mellitus, 
Type II. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.  He served a part of his active duty in 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.   

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See appeal 
to the Board, VA Form 9.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the claim can be rendered.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.   

First, with respect to the hearing loss claim, as noted 
above, the veteran served in a part of his active duty in 
Vietnam.  While not shown to be a combat veteran, he 
reportedly sustained significant acoustic trauma in the form 
of artillery fire noises while serving abroad.  See DD-214 
documenting service in Vietnam and veteran's statements 
submitted in support of the claim.  The veteran contends that 
such acoustic trauma is the cause of his hearing loss.  There 
is recent medical evidence of decreased hearing acuity in the 
form of a VA audiology report dated in January 2003.  What is 
missing from the record, however, is an opinion from a 
medical doctor or a specialist in otology on the issue of 
whether there is an etiological, or causal, relationship 
between any in-service acoustic trauma and current 
sensorineural hearing loss.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Pond v. West, 12 Vet. App. 
341 (1999).  

Second, with respect to the eye condition claim, the Board 
notes that VA medical records dated within the last five 
years documented diagnosis of, and treatment for, diabetes 
mellitus, Type II.  Service connection is in effect for 
diabetes mellitus, due to in-service exposure to herbicides, 
with an evaluation of 20 percent effective on July 9, 2001.  
See August 2002 rating decision.  In December 2002, the 
veteran had a VA compensation and pension examination for the 
eye condition claim.  While the veteran's bilateral vision is 
correctable to 20/20, there is decreased bilateral visual 
acuity, uncorrected, for both near and distance vision.  
Further, while no diabetic retinopathy was noted, the 
diagnoses included chronic chalazia in both lower eyelids, 
refractive error, and presbyopia.  The Board is of the 
opinion that further medical evaluation is warranted to 
determine whether there is a medical basis for a secondary 
service connection between diabetes and decreased visual 
acuity and/or chalazia.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2003).  No such opinion was provided in 
the December 2002 examination report.   

Accordingly, the Board directs the following actions on 
remand:

1.  Obtain and associate with the claims 
folder more recent VA medical center 
treatment records that are not currently 
of record, if any.  Ask the veteran 
whether there are private physicians' 
treatment or testing records related to 
either the eye condition claim or the 
hearing loss claim.  If so, obtain them 
and associate them with the claims 
folder.    

2.  Refer the veteran's claims folder to 
a VA medical doctor or otologist, as 
appropriate, for an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that sensorineural hearing loss is 
related to in-service acoustic trauma.  
The basis for the opinion should be 
included in the report.  If further 
examination of the veteran is needed to 
provide this opinion, such examination 
should be scheduled.

3.  Refer the veteran's claims folder to 
a VA medical doctor to issue an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that decreased 
bilateral visual acuity and/or chronic 
chalazia in both eyelids is/are related 
to service-connected diabetes mellitus.  
The basis for the opinion should be 
included in the report. If further 
examination of the veteran is needed to 
provide this opinion, such examination 
should be scheduled.

4.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for the claimed 
eye condition secondary to service-
connected diabetes mellitus and/or 
bilateral sensorineural hearing loss.  If 
the decision remains in any manner 
adverse to the veteran on either issue, 
provide him and his representative a 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination(s), if scheduled, 
and to cooperate in the development of the case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


